FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SNYDER & ASSOCIATES AQUISITIONS          No. 15-56011
LLC, a California limited liability
company; TOTAL TAX                          D.C. No.
PREPARATIONS, INC., a California         8:14-cv-01350-
corporation,                                CJC-RNB
               Plaintiffs-Appellants,

                 v.                         ORDER

UNITED STATES OF AMERICA,
              Defendant-Appellee.


                   Filed July 13, 2017

         Before: Susan P. Graber, Jay S. Bybee,
          and Morgan Christen, Circuit Judges.
2   SNYDER & ASSOCS. AQUISITION V. UNITED STATES

                          ORDER

    Plaintiffs-Appellants’ petition for panel rehearing (Dkt.
# 38) is GRANTED. The opinion filed June 16, 2017, is
amended as follows: (1) on page two, “millions of plaintiffs’
dollars” is replaced with “plaintiffs’ money”; (2) on page two,
“into bankruptcy” is replaced with “out of business”; and
(3) all uses of the word “privileges” on pages two, six,
fourteen, and twenty are replaced with “authorization.” No
further petitions for panel rehearing or rehearing en banc will
be considered.